
	
		II
		110th CONGRESS
		2d Session
		S. 2912
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mr. Lautenberg (for
			 himself, Mr. Kennedy,
			 Mr. Kerry, Mrs.
			 Boxer, and Mr. Menendez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to
		  prohibit certain interstate conduct relating to exotic
		  animals.
	
	
		1.Short titleThis Act may be cited as the
			 Sportsmanship in Hunting Act of
			 2008.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)The ethic of hunting involves the
			 consideration of fair chase, which allows the animal the opportunity to avoid
			 the hunter.
				(2)At more than 1,000 commercial canned hunt
			 operations across the country, trophy hunters pay a fee to shoot captive exotic
			 animals, from African lions to giraffes and blackbuck antelope, in fenced-in
			 enclosures.
				(3)Clustered in a captive setting at unusually
			 high densities, confined exotic animals attract disease more readily than more
			 widely dispersed native species who roam freely.
				(4)The transportation of captive exotic
			 animals to commercial canned hunt operations can facilitate the spread of
			 disease across great distances.
				(5)The regulation of the transport and
			 treatment of exotic animals on shooting preserves falls outside the traditional
			 domains of State agriculture departments and State fish and game
			 agencies.
				(b)PurposesThis Act—
				(1)is limited in its purpose and will not
			 limit the licensed hunting of any native mammals or any native or exotic
			 birds;
				(2)does not aim to criticize those hunters who
			 pursue animals that are not enclosed within a fence; and
				(3)does not attempt to prohibit slaughterhouse
			 activities, nor does it aim to prohibit the routine euthanasia of domesticated
			 farm animals.
				3.Transport or
			 possession of exotic animals for purposes of killing or injuring them
			(a)In
			 generalChapter 3 of title
			 18, United States Code, is amended by adding at the end the following:
				
					50.Exotic
				animals
						(a)Prohibition
							(1)In
				generalWhoever, in or
				substantially affecting interstate or foreign commerce, knowingly transfers,
				transports, or possesses a confined exotic animal, for the purposes of allowing
				the killing or injuring of that animal for entertainment or for the collection
				of a trophy, shall be fined under this title, imprisoned not more than 1 year,
				or both.
							(2)ExceptionThis section shall not apply to the killing
				or injuring of an exotic animal in a State or Federal natural area reserve
				undertaking habitat restoration.
							(b)DefinitionsIn this section—
							(1)the term confined exotic
				animal means a mammal of a species not historically indigenous to the
				United States, that has been held in captivity, whether or not the defendant
				knows the length of the captivity, for the shorter of—
								(A)the majority of the animal’s life;
				or
								(B)a period of 1 year; and
								(2)the term captivity does not
				include any period during which an animal lives as it would in the wild—
								(A)surviving primarily by foraging for
				naturally occurring food;
								(B)roaming at will over an open area of not
				less than 1,000 acres; and
								(C)having the opportunity to avoid
				hunters.
								(c)Enforcement
							(1)In
				generalAny person authorized
				by the Secretary of the Interior, acting through the Director of the United
				States Fish and Wildlife Service, may—
								(A)without a warrant, arrest any person that
				violates this section (including regulations promulgated under this section) in
				the presence or view of the arresting person;
								(B)execute any warrant or other process issued
				by an officer or court of competent jurisdiction to enforce this section;
				and
								(C)with a search warrant, search for and seize
				any animal taken or possessed in violation of this section.
								(2)ForfeitureAny animal seized with or without a search
				warrant shall be held by the Secretary or by a United States marshal, and upon
				conviction of the defendant, shall be forfeited to the United States and
				disposed of by the Secretary of the Interior in accordance with law.
							(3)AssistanceThe Director of the United States Fish and
				Wildlife Service may use by agreement, with or without reimbursement, the
				personnel and services of any other Federal or State agency for the purpose of
				enforcing this
				section.
							.
			(b)Technical
			 amendmentThe analysis for
			 chapter 3 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						Sec. 50. Exotic
				animals.
					
					.
			
